Citation Nr: 0948803	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and major depressive disorder.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1997 to April 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Veteran has been diagnosed with PTSD, major depression, 
depressive disorder, and anxiety.  The Veteran has also 
claimed that she has an acquired psychiatric disorder 
secondary to her service-connected back disability.  The 
Board notes that the Veteran's present claim for service 
connection for PTSD must be considered as a claim for any 
mental disability that may be reasonably encompassed. Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the claim has 
been recharacterized as indicated on the cover page of this 
decision. 

The Veteran has raised a claim of entitlement to a total 
disability rating by reason of individual unemployability 
(TDIU).  Since this matter was not developed or certified for 
appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran's account of her in-service physical and 
sexual assault is credible and is deemed corroborated by 
testimony of lay witnesses.

2. Competent VA medical opinion has concluded that the 
Veteran's post-service behavior is consistent with symptoms 
of PTSD based on a personal assault; additionally, a major 
depressive disorder has been causally related to the service-
connected back disability. 




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and major 
depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant service 
connection for an acquired psychiatric disorder, to include 
PTSD and a major depressive disorder, the Board finds that 
any failure on the part of VA to notify and/or develop the 
claim pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.  

Discussion 

The Veteran's contentions regarding her service connection 
claim for an acquired psychiatric disorder, including PTSD 
and depression, are two-fold.  First, she asserts that 
service connection is warranted on a direct basis.  In 
particular, she claims that she was severely beaten, burned, 
and sexually assaulted while on active duty.  She reports 
frequent, recurring memories and nightmares about the 
traumatic event.  

She also asserts that service connection for an acquired 
psychiatric disorder is warranted on a secondary basis, as 
due to her service-connected back disability.  In this 
regard, she claims that she is in constant low back pain, and 
that her physical condition keeps her from performing usual 
daily activities.  



Service Connection and Other Applicable Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009). 

Again, in this case, the Veteran contends that noncombat-
related stressors caused her PTSD/acquired psychiatric 
disorder.  Specifically, she asserts that she was physically 
and sexually assaulted by fellow soldiers in service.  As the 
Veteran's claimed stressors do not involve being engaged in 
combat with the enemy, her lay testimony alone is not enough 
to establish the occurrence of the alleged stressor. See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities." Patton 
v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

Facts and Analysis 

As was previously indicated, the Veteran served on active 
duty from September 1997 to April 1998.  During this service, 
the Veteran recounts an occasion in late 1997 when she was 
sexually and physically assaulted by several other female 
soldiers in a shower.  She also states that they burned her 
hand with a cigarette at that time.  

Following the event, the Veteran exhibited feelings of fear, 
anxiety, and depression as evidenced by letters sent to and 
from her husband in October 1997 through January 1998; 
likewise, in a June 2006 statement provided by a solider who 
knew the Veteran at the time of the alleged incident, 
confirmed that she had told him about the assault, that she 
had a cigarette burn on her hand, and that she was nervous 
and fearful as a result of what happened. See Statement In 
Support of Claim, from P. Torres, dated June 2006.  

In addition, following a comprehensive psychological 
evaluation by a VA psychiatrist in October 2004 and April 
2005, the examiner indicated that it was "clear that her 
[the Veteran's] psychiatric symptoms began right after her 
return from the Army."  During the mental health evaluation, 
the Veteran described how she was sexually and physically 
assaulted by other female soldiers when she was transferred 
to Lackland Air Force base in 1997.  The VA psychologist 
explained that the Veteran presented with letters dating back 
to that period (as discussed above), which revealed that she 
was suffering from episodes of fear, anxiety, and depression 
during the active military period.  As she read the letters, 
the Veteran began to re-experience feelings of sadness, 
anxiety, crying spells, and intrusive symptoms, recalling the 
traumatic in-service event.  

The VA psychiatrist stated that the Veteran's condition was 
clearly not limited to a depressive disorder; rather, she 
believed that the Veteran's hyper-alertness, intrusive 
thoughts, and isolation were suggestive of delayed, chronic 
PTSD, which was rapidly deteriorating and resistant to 
psychotropic interventions.  Consequently, the VA examiner 
diagnosed PTSD, delayed, chronic, and major depressive 
disorder, recurrent.  

In addition to the above, there are numerous, other VA 
treatment records which reflect continued PTSD diagnoses, as 
based on the Veteran's claimed in-service stressor.  For 
example, in March 2006, the Veteran reported that she was 
having vivid, recurrent memories about being severely beaten 
and sexually assaulted; these intrusive thoughts were 
triggered by an encounter with P. Torres (see Buddy 
Statement, supra), a fellow solider who knew her at the time 
of the in-service assault.  In addition, the Veteran reported 
sadness, frequent crying spells, and sleep problems 
characterized by nightmares about her military experience.  
Based on the foregoing, the examining psychiatrist assessed 
that the Veteran's PTSD symptomatology as "severe."   

Finally, in a March 2008 psychiatric medical report 
(conducted for Social Security disability benefit purposes), 
the Veteran once again reported how she was physically 
assaulted and "violated" during service.  The examining 
physician provided an Axis I diagnosis of major depression, 
with psychotic and PTSD features; the Axis IV diagnoses 
referred to catastrophic physical condition and physical 
violation. 

Under these circumstances, the Board finds that the Veteran's 
own credible, and consistent accounts of the in-service 
stressor, along with the contemporaneous letters to her 
husband and "buddy statement" from P. Torres, reasonably 
suffice to confirm that the claimed in-service stressor 
occurred.  The Board further finds that since the PTSD 
diagnosis has been based solely on the Veteran's reports of 
an in-service stressor, a link to service can be reasonably 
implied here.  

The Board additionally notes that the record contains an 
opinion that the Veteran's major depression is proximately 
due to her service-connected back disability.  Specifically, 
in a March 2008 medical record, a fee basis physician stated 
that the Veteran's major depression was, "beyond any 
reasonable doubt," directly related, and due to her service-
connected back disability.  The opinion was preceded by a 
physical examination of the Veteran, a lengthy recitation of 
the Veteran's physical and mental conditions, and appeared to 
be based on correct facts; therefore, the Board finds the 
March 2008 opinion to be highly persuasive as to the question 
of secondary service connection.  

As noted above, service connection may also be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder. 
38 C.F.R. § 3.310 (2009).  Here, the record contains a 
competent medical opinion indicating that the Veteran's 
currently diagnosed major depression disorder is due to the 
service connected back disability.  As such, the Board finds 
that service connection for major depression, on a secondary 
basis, is warranted here. 

In so finding, the Board acknowledges that a July 2005 VA 
examiner reached the opposite conclusion, finding that her 
major depression was not secondary to any service-connected 
conditions, or to her military service.  No further 
explanation or rationale was provided by the examiner.  
Because the March 2008 positive opinion is as persuasive as 
the negative opinion, the evidence is at least in relative 
equipoise on the issue of secondary service connection.  

As set forth above, current diagnoses of PTSD and major 
depressive disorder have been attributed to an in-service 
assault and to a service-connected low back disability, 
respectively.  Thus, resolving reasonable doubt in favor of 
the Veteran an award of service connection for an acquired 
psychiatric disability, to include PTSD and major depressive 
disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).  

The grant of one, single award for the Veteran's psychiatric 
disability picture recognizes that each variously diagnosed 
mental disorder contemplates essentially overlapping symptoms 
and manifestations.  As such, assignment of separate ratings 
for each psychiatric diagnosis would constitute impermissible 
pyramiding. See 38 CFR 4.14, Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  Indeed, the rating schedule itself 
affords only one set of criteria, to be applied on the basis 
of the Veteran's overall occupational and social impairment 
brought about by psychiatric disability.  Thus, a single 
award for a psychiatric disability is appropriate here.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and major depressive disorder, is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


